     Case 2:21-cv-00406-JAD-VCF Document 12
                                         11 Filed 04/22/21
                                                  04/16/21 Page 1 of 4



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC., CHICAGO
     TITLE INSURANCE COMPANY, and CHICAGO TITLE OF
12   NEVADA, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                 UNITED STATES DISTRICT COURT
17
                                           DISTRICT OF NEVADA
18
       WILMINGTON TRUST, NATIONAL                        Case No.: 2:21-CV-00406-JAD-VCF
19     ASSOCIATION,
                                                         STIPULATION TO STAY CASE
20                            Plaintiff,                 PENDING WELLS FARGO II APPEAL
                                                                & ORDER
21                    vs.
22     FIDELITY NATIONAL TITLE GROUP,
       INC., ET AL.,                                                 ECF Nos. 7, 8, 11
23
                              Defendants.
24

25
            Plaintiff Wilmington Trust, National Association (“Wilmington”) and Defendants Fidelity

26
     National Title Group, Inc., Chicago Title Insurance Company, and Chicago Title of Nevada, Inc.

27   (collectively, “Defendants,” and with Wilmington, the “Parties”), by and through their

28   undersigned counsel, stipulate and agree as follows, subject to the approval of the District Court:

                                                1
                     STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
      Case 2:21-cv-00406-JAD-VCF Document 12
                                          11 Filed 04/22/21
                                                   04/16/21 Page 2 of 4



1            WHEREAS, this is one of several title insurance coverage disputes pending in this district
2    following an HOA foreclosure sale. The majority of cases concern the ALTA 1992 loan policy of
3    title insurance with form 1 coverage, along with the CLTA 100/ALTA 9 Endorsement and either
4    the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5 Endorsement;
5            WHEREAS, one such matter is on appeal in Wells Fargo Bank, N.A. v. Fidelity National
6    Title Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-
7    WGC) (the “Wells Fargo II Appeal”). The parties to that case—whose counsel are also counsel in
8    this action—have been advised that the Ninth Circuit is considering the Wells Fargo II Appeal for
9    oral argument sometime in the Summer of 2021;
10           WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the
11   Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the title
12   insurance policy that could potentially affect the disposition of this action, particularly given some
13   of the similarities between the policy at issue in Wells Fargo II Appeal and the policy here;
14           WHEREAS, Wilmington has filed a motion to remand this action to the Eighth District
15   Court (ECF No. 7) and a motion for fees (ECF No. 8);
16           WHEREAS, Defendants’ time to oppose the motion to remand, to oppose the motion for
17   fees, and to file responsive pleadings has not yet expired;
18           WHEREAS, because the Wells Fargo II Appeal has the potential to resolve certain
19   matters at issue in this case, the Parties stipulate and agree that a stay in this particular case
20   pending the outcome Wells Fargo II Appeal is appropriate;
21           NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
22   stipulate and agree as follows:
23           1.      The instant action shall be STAYED pending the issuance of the mandate pursuant
24   to Fed. R. App. P. 41(a) in the Wells Fargo II Appeal.
25           2.      Defendants’ deadline to oppose Wilmington’s motion to remand this action to the
26   Eighth District Court (ECF No. 7) and motion for fees (ECF No. 8) is hereby CONTINUED, and
27   will be reset by mutual agreement of the Parties once the stay is lifted, without prejudice to any
28   arguments that Defendants might assert in opposition to those motions.

                                                 2
                      STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
      Case 2:21-cv-00406-JAD-VCF Document 12
                                          11 Filed 04/22/21
                                                   04/16/21 Page 3 of 4



1            3.          To the extent that Wilmington has served the complaint and summons on any of
2    Defendants, their deadline to file a responsive pleading arising under Fed. R. Civ. P. 12 is hereby
3    VACATED without prejudice to any defenses that such Defendants might assert under Fed. R.
4    Civ. P. 12. Defendants’ deadline to file responsive pleadings will be reset when the stay of this
5    action is lifted.
6            4.          The Parties shall submit their proposed schedule to complete briefing on the
7    motion to remand, the motion for fees, and for the served Defendants to file their responsive
8    pleadings within 30 days of when the stay is lifted.
9            5.          Each of the Parties may request a Fed. R. Civ. P. 26(f) conference at any time 180
10   days after the order granting this stipulation.
11           6.          By entering into this stipulation, none of the Parties is waiving its right to
12   subsequently move the Court for an order lifting the stay in this action.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
                         STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
      Case 2:21-cv-00406-JAD-VCF Document 12
                                          11 Filed 04/22/21
                                                   04/16/21 Page 4 of 4



1            7.       Nothing contained in this stipulation will prevent the Parties from propounding and
2    enforcing subpoenas to third parties for the purposes of preserving evidence in the possession of
3    third parties.
4    Dated: April 16, 2021                          WRIGHT, FINLAY & ZAK
5

6                                                   By:    /s/-Lindsay D. Robbins
                                                          LINDSAY D. ROBBINS
7                                                         Attorneys for Plaintiff
                                                          WILMINGTON TRUST, NATIONAL
8                                                         ASSOCIATION
9    Dated: April 16, 2021                          SINCLAIR BRAUN LLP
10

11                                                  By:     /s/-Kevin S. Sinclair
                                                          KEVIN S. SINCLAIR
12
                                                          Attorneys for Defendants
                                                          FIDELITY NATIONAL TITLE GROUP,
13
                                                          INC., CHICAGO TITLE INSURANCE
                                                          COMPANY, and CHICAGO TITLE OF
14
                                                          NEVADA, INC.
15
     IT IS SO ORDERED.
16   Based on the parties' stipulation [ECF No. 11] and good cause appearing, IT IS FURTHER
             Dated this _____ day of _____________, 2021.
17
     ORDERED that this case is STAYED FOR ALL PURPOSES pending the issuance of the
     mandate in Wells Fargo Bank, N.A. v. Fidelity National Title Ins. Co., Ninth Cir. Case No.
                                                    _______________________________________
18   19-17332 (“the Wells Fargo II appeal”). The JENNIFER
                                                   Clerk of Court  is directed to
                                                                A. DORSEY
     ADMINISTRATIVELY CLOSE this case and              administratively
                                                   UNITED                  terminateJUDGE
                                                             STATES DISTRICT         all active motions
19   [ECF Nos. 7, 8]. The parties must move to lift the stay, reopen this case, and reactivate any
20
     previously filed motions within 30 days of the issuance of the mandate in the Wells Fargo II
     appeal.
21                                              _________________________________
                                                U.S. District Judge Jennifer A. Dorsey
22
                                                Dated: April 22, 2021
23

24

25

26

27

28

                                                 4
                      STIPULATION TO STAY CASE PENDING WELLS FARGO II APPEAL
